               Case 3:18-cv-00493-AVC Document 90 Filed 03/20/19 Page 1 of 2




 1
                                       UNITED STATES DISTRICT COURT
                                                                             F !L E D
2                                       DISTRICT OF CONNECTICUT
                                                                       rll$   r'ìliÍi   20 Fr 2' 35
J    NELSON VALLE,                                   CASE NO: 3:18-cv-00493-AVC
                          Plaintiff,                                   u'
4                                                                           oli:*t/i'Hlo'8ï*t
                 v.
5

6     MRS BPO, LLC., et al.                           MARCH 20th 2019
7                         Defendant(s).

 I
                                       STIPULATION OF DISMISSAL
 9

l0          Plaintiff Nelson Valle and defendant GC Services Limited Partnership ("GG

11
     Services"), pursuant to Fed. R. Civ. P, a1(a)(1)(AX¡i), hereby stipulate that all claims

t2   asserted against defendant GG Services in the above-captioned action are hereby

13
     dismissed in its entirety with prejudice and without costs to any party.

T4
     Respectfully submitted,
15

l6
     Pro Se Plaintiff,                             Defendant,
t7                                                 GC Services Limited Partnership,
18

19   lsl Nelson Valle                              /s/ Kevin J. McElenev
20   Nelson Valle                                  Kevin J. McEleney, Esq. (c127673)
     80 State House Square #125                    Uporre, KElr-v & Speuncy, P.C.
2t
     Harford, CT 06123                             100 Pearl Street
22
     Telephone: (860) 212-0794                     P.O, Box 231277
23
     Email: orofiler@hush.ai                       Hartford, CT 061   23   -1277
24                                                 Tel: (860) 548-2622
25                                                 Fax: (860) 548-2680
26                                                 Email: kmceleney@uks.com

27

28
     STIPULATION OF DISiI¡SSAL                                                       Nelson Valle
     -1                                                                       80 Stete House Square #125,
                                                                                Hartford, CT 06123
                                                                                 +860.212.0794 phone
                                                                                    orofiler@hush.ai
               Case 3:18-cv-00493-AVC Document 90 Filed 03/20/19 Page 2 of 2




 1

                                     CERTIFIGATE OF SERVICE
 2

 J          I hereby certify that on March 20n 2019, a copy of the foregoing was filed

 4   electronically and served by mail on anyone unable to accept electronic filing. Notice of
 5   this filing will be sent by e-mail to all parties by operation of the Court's electronic filing
 6   system and by mail to anyone unable to accept electronic filing as indicated on the
 7   Notice of Electronic Fling. Parties may access this filing through the Court's CM/ECF
 8   System.
 9

10

11

12

13

t4
15

                           1
T6

l7
l8
t9
20

21

22

23

24

25

26

27

28
     STIPULATION OF DISMISSAL                                                         Nelson Valle
                                                                               80 State House Square #125.
                                                                                 Hartford, CT 06123
                                                                                  +860.212.0794 phone
                                                                                   omfilerrAhush.ai
